 Exhibit 10.2

 

 



July 15, 2019

 

Donald E. D’Ambrosio

16 Shively Road

Ladera Ranch, CA 92694

 

Dear Don:

 

You will have the following position with Telemynd, Inc. (the "Company"), based
upon the following terms:

 

1.           Position. You will become Chief Financial Officer of the Company,
reporting to the Chief Executive Officer and the Board of Directors. You will be
expected to devote at least forty (40) hours per week to the performance of your
duties (except for vacation periods as set forth herein and reasonable periods
of illness or other incapacities permitted by Company's general employment
policies) and to give your best efforts to such duties. Your position may
require that you travel from time to time as the Company may reasonably request
and as shall be appropriate and necessary in the performance of your duties.

 

2.Effective Date. The effective date of employment shall be July 15, 2019.

 

3.           AT-WILL EMPLOYMENT. YOU SHOULD BE AWARE THAT YOUR EMPLOYMENT WITH
THE COMPANY IS FOR NO SPECIFIED PERIOD AND CONSTITIJTES "AT-WILL" EMPLOYMENT. AS
A RESULT, YOU ARE FREE TO TERMINATE YOUR EMPLOYMENT AT ANY TIME, FOR ANY REASON
OR FOR NO REASON. SIMILARLY, THE COMPANY IS FREE TO TERMINATE YOUR EMPLOYMENT,
AT ANY TIME, FOR "CAUSE" OR FOR NO CAUSE. "CAUSE" SHALL MEAN YOUR: (A)
INDICTMENT OR CONVICTION OF ANY FELONY OR OF ANY CRIME INVOLVING DISHONESTY OR
MORAL TURPITUDE; (B) PARTICIPATION IN ANY FRAUD AGAINST COMPANY; (C) PERSISTENT
FAILURE TO SUBSTANTIALLY PERFORM YOUR MATERIAL JOB DUTIES; PROVIDED, HOWEVER,
THAT THE CHIEF EXECUTIVE OFFICER OR THE BOARD OF DIRECTORS SHALL PROVIDE YOU
WRITTEN NOTICE OF SUCH FAILURE AND YOU SHALL HAVE FIFTEEN (15) DAYS TO CURE; AND
(D) INTENTIONAL DAMAGE TO ANY SIGNIFICANT PROPERTY OF THE COMPANY. IN THE EVENT
OF TERMINATION OF YOUR EMPLOYMENT, YOU WILL NOT BE ENTITLED TO ANY PAYMENTS,
BENEFITS, OR EMPLOYMENT COMPENSATION OTHER THAN AS SET FORTH HEREIN. BEGINNING
JULY 15, 2019, IF THE COMPANY TERMINATES YOUR EMPLOYMENT WITHOUT CAUSE OR YOU
"INVOLUNTARILY TERMINATE" YOUR EMPLOYMENT WITH THE COMPANY, YOU SHALL RECEIVE,
AS SEVERANCE, AND UPON YOUR SIGNING A RELEASE OF CLAIMS SATISFACTORY TO THE
COMPANY YOUR SALARY AND BENEFITS FOR A PERIOD EQUAL TO TWO (2) MONTHS, WITH AN
ADDITIONAL MONTH OF SALARY FOR EACH COMPLETED YEAR OF SERVICE UP TO A LIMIT OF
SIX (6) MONTHS OF SEVERANCE. SUCH SEVERANCE IS PAYABLE IN SEMI-MONTHLY PAYMENTS
FOR EQUAL TO THE NUMBER OF MONTHS OF SERVANCE UPON TERMINATION. YOU SHALL BE
CONSIDERED TO INVOLUNTARILY TERMINATE YOUR EMPLOYMENT WITH THE COMPANY IF THE
COMPANY (A) COMMITS A BREACH OF THIS OFFER LETTER WHICH REMAINS UNCURED FIFTEEN
(15) DAYS AFTER YOU PROVIDE WRITTEN NOTICE TO THE COMPANY OF SUCH BREACH, OR (B)
CHANGES, WITHOUT YOUR CONSENT OR PURSUANT TO A CORPORATE TRANSACTIO, YOUR TITLE
OR RESPONSIBILITIES SO THAT YOU ARE NO LONGER CHIEF FINANCIAL OFFICER OF THE
COMPANY. IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY WITH CAUSE OR YOU
VOLUNTARILY TERMINATE YOUR EMPLOYMENT, YOU SHALL NOT BE ENTI1LED TO SEVERANCE.

 

4.           Compensation. The Company will pay you a salary of $225,020 per
annum, payable in amounts of $ 9,375.84 twice-monthly, less applicable
withholdings. Your salary will begin as of the effective date of employment.
Your salary and performance shall be reviewed at least annually by the Chief
Executive Officer or the Company's board of directors. You may receive increases
in annual salary and annual or quarterly bonuses as determined by the Chief
Executive Officer and the Compensation Committee of the Board.

 



1 

 



 

5.            Vacation and Benefits. Upon the Effective Date of your employment
and then for so long as you are employed by the Company you will accrue 1.67
days of paid time off ("PTO") for each full month you are employed by the
Company. Vacation days shall be deducted from your accrued PTO. You shall be
entitled to health and dental insurance coverage for you and your dependents,
effective immediately upon your commencement of employment, with premiums and
other policy limits as is available to other employees of the Company in
accordance with Company policies. However, you will be responsible, at your sole
cost and expense, for any deductible, co-payment or other expenses not covered
by this plan. You may also elect to decline coverage and must do so in writing.
Please note that the terms, conditions and costs of our Health Benefit Plan are
subject to change. You will also be entitled to standard fringe benefits in
accordance with the Company's practices covering employees, as such benefits may
be in effect from time to time.

 

6.            Expenses. The Company shall reimburse Executive for all business
expenses that are reasonable and necessary and incurred by Executive while
performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require. Executive will be subject to the same
business expense policy applicable to other Company employees generally, if any.

 



2 

 

 

7.           Stock Option. For time to time the Company may issues you stock
options and the Board and/or Compensation Committee of the Board.

 

 

8.           Employee Confidentiality, Non-compete and Inventions Assignment
Agreement As a condition of accepting this offer of employment, you will be
required to complete, sign and return the Company's standard form of Employee
Confidentiality, Non-compete and Inventions Assignment Agreement.

 

9.           Immigration Laws. For purposes of federal immigration laws, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States. Such documentation must be
provided within 3 business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.

 

10.         Conflicting Employment. During the period that you render services
to the Company, you will not engage in any employment, business or activity that
is in any way competitive with the business or proposed business of the Company.
You will get board approval for any consulting, voluntary, board or other
business activities outside of the Company and will disclose any activities that
you are currently associated with or participate in. You will not assist any
other person or organization in competing with the Company or in preparing to
engage in competition with the business or proposed business of the Company. You
represent that your signing of this offer letter, under the Plan and the
Company's Employee Confidentiality, Non-Compete and Inventions Assignment
Agreement and your commencement of employment with the Company will not violate
any agreement currently in place between yourself and current or past employers.

 

11.         Entire Agreement. This offer letter, the Employee Confidentiality,
Non-Compete and Inventions Assignment Agreement and the agreement(s)
representing stock options granted to you, if any, under the Plan, when signed
by you, set forth the terms of your employment with the Company and supersede
any and all prior representations and agreements, whether written or oral.

 

12.         Amendment. This offer letter can only be amended in writing signed
by you and an officer of the Company. Any waiver of a right under this offer
letter must be in writing.

 

13.         Governing Law. This offer letter will be governed under the laws of
the State of California applicable to such agreements made and to be performed
entirely within such State.

 



[Signatures to follow]

If the foregoing terms are agreeable, please indicate your acceptance by signing
the enclosed copy of this letter in the space provided below.

 



3 

 

 

 

Sincerely,

Telemynd, Inc.

By: /s/ Patrick Herguth                

Name: Patrick Herguth

Title: Chief Executive Officer

 

AGREED AND ACCEPTED:

 

 

/s/ Donald E. D’Ambrosio

Donald E. D’Ambrosio

 

 



4 

 